Citation Nr: 0925678	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder to include depression, and, if so, 
whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder, and, if so, whether service connection is 
warranted.  

3.  Entitlement to service connection for spina bifida 
occulta. 

(The issue of entitlement to a monetary allowance under the 
provisions of 38 U.S.C.A. Chapter 18 as a child of a 
specified veteran with disability resulting from spina bifida 
is the subject of a separate decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active military service from January 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA), which denied claims for 
service connection for a seizure disorder due to head trauma, 
spina bifida occulta, and depression secondary to spina 
bifida occulta.  

The Board notes that in an August 2002 statement, the Veteran 
requested a hearing before the Board.  However, in his May 
2004 Form 9, the Veteran clearly indicated that he did not 
want a Board hearing.  The Veteran was afforded a hearing 
before the RO in December 2002.  

In September 2006, the Board remanded the matters on appeal 
for additional development.  

Review of the record reveals that service connection for a 
nervous disorder was denied in August 1988.  The Veteran was 
notified of this decision in August 1988 and he did not file 
an appeal.  This decision is final.  38 U.S.C.A. § 7105 
(West 2002).  In a June 1991 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
nervous disorder.  The Veteran was notified of this decision 
in August 1991 and he did not file an appeal.  In a March 
1994 rating decision, the RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a psychiatric disorder.  The Veteran 
was notified of this decision in March 1994 and he did not 
file an appeal.  In October 2000, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for schizophrenia.  The Veteran 
was notified of this decision and he did not file an appeal.  
These decisions are final.  38 U.S.C.A. § 7105 (West 2002).  

Review of the record reveals that service connection for a 
seizure disorder was denied in September 1998.  The Veteran 
was notified of this decision in October 1998 and he did not 
file an appeal.  This decision is final.  38 U.S.C.A. § 7105 
(West 2002).  

The Board finds that the March 2002 claims for service 
connection for depression as due to spina bifida and seizure 
disorder are claims to reopen, since claims for these 
disabilities had been previously denied and those rating 
decisions became final.  The Veteran is asserting a new 
etiological theory for entitlement to service connection for 
a psychiatric disorder and this does not amount to a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997). 
In Ashford, the United States Court of Appeals for Veterans 
Claims (Court) addressed whether a new claim had been 
submitted when, after denial of service connection for a 
claimed lung disorder, the veteran added asbestos exposure as 
a possible etiology.  The Court held that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  Ashford, 10 Vet. App. at 123.  See 
also Roebuck v. Nicholson, 20 Vet. App. 307 (2006).

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As 
such, the Board has recharacterized the issues as whether new 
and material evidence has been received to reopen the claim 
for service connection for a psychiatric disorder to include 
depression and a seizure disorder.     

In a December 2007 statement, the Veteran raised the issue of 
entitlement to service connection for traumatic brain injury 
and congestive heart failure.  These issues are referred to 
the RO for appropriate action.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disorder to include depression 
and a seizure disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The current medical evidence does not establish a diagnosis 
of disease or disability due to spina bifida occulta.   


CONCLUSION OF LAW

Spina bifida occulta was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2008).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel Opinion 01-85 (March 5, 1985)), 
held in essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, while congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; if superimposed injury or disease occurred, 
the resultant disability might be service-connected.  Id. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Analysis

The Veteran asserts that service connection is warranted for 
spina bifida occulta.  Service treatment records show that 
upon enlistment examination in October 1979, examination of 
the spine was normal.  Service treatment records show that in 
February 1980, the Veteran sought treatment for a three year 
history of back pain.  He reported a history of scoliosis.  
Physical examination showed left thoracic and right lumbar 
scoliosis.  X-ray examination was within normal limits.  The 
impression was contusion spinous process at L4.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of a disability or disease due to spina 
bifida occulta.  A November 2000 X-ray examination report 
indicates that there was evidence of a spina bifida deformity 
at the T-12 level.  The report further indicates that there 
was no significant abnormality.  See also a February 2004 VA 
x-ray examination report which notes bifida at T-12.  There 
is no medical evidence that the deformity at T-12 causes 
disability or disease.  A February 2001 VA treatment record 
indicates that the Veteran had chronic low back pain due to 
spina bifida.  It was noted that the Veteran had improvement 
of pain with activity and he had excellent range of motion.  
VA treatment records indicate that the Veteran went to two 
physical therapy sessions and then stopped attending the 
sessions.  See the June 2002 VA treatment record.  The June 
2002 VA treatment record indicates that the Veteran did not 
want a thoracic spinal fusion and he requested pain 
medication.  A March 2006 VA treatment record notes that the 
Veteran's low back pain appeared to primarily be myofascial 
in nature with mild degenerative disc disease at L4-5 and C3-
4.  

A March 2007 X-ray examination report indicates that the 
thoracic spine was normal.  There is no evidence of spina 
bifida occulta of the lumbar spine or cervical spine.  See 
the February 2004 X-ray examination of the lumbar spine and 
the January 2004 X-ray examination of the cervical spine.   

The Veteran has not submitted any medical evidence of a 
disability or disease caused by the spina bifida deformity at 
T-12 and the most recent medical evidence shows that the 
thoracic spine was normal.  There is no evidence of spina 
bifida of the lumbar or cervical spines.  

The Veteran's own implied assertions that he has a disability 
or disease due to the T-12 spina bifida deformity are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  Although the Veteran is competent to 
testify as to observable symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Veteran has not submitted any medical evidence which supports 
his contentions.

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).      

At this time, the Board adds that, even if assuming that the 
Veteran has spina bifida at T-12, there is no competent 
evidence of record showing that this alleged congenital 
defect is service connectable.  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 
(2008).  Additionally, there is absolutely no competent 
evidence of record showing a resultant disability from any 
superimposed injury.  VAOPGCPREC 82-90.

The preponderance of the evidence is against the Veteran's 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim for service connection for spina bifida occulta is 
denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


The RO provided a VCAA notice letter to the Veteran in April 
2002.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection.  The letter informed the Veteran as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  However, 
the Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for service 
connection as this is the premise of the claim.  Any question 
as to the appropriate disability rating or effective date to 
be assigned is moot as the claim has been denied.  Thus, 
there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  The record further 
establishes that the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Therefore, the Board 
finds the duty to notify provisions of the VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  VA treatment records from the Los Angeles and 
Arkansas VA healthcare systems dated from 1985 to September 
2008 were obtained and associated with the claims folder.  
Private records from S.J.M.C., G.M.H., and V.H.H. were 
obtained and associated with the claims folder.  

A VA examination to obtain a medical opinion in this matter.  
However, such additional action is not warranted.  In 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board finds that a medical opinion is not necessary 
because there is no evidence of disease, injury, or event in 
service or evidence which indicates that the claimed 
disability may be associated to service.  There is probative 
evidence establishing that the thoracic spine is normal and 
there is no spina bifida of the cervical or lumbar spines.  
There is sufficient competent medical evidence on file for 
the Board to make a decision on the claim.  Accordingly, a 
remand for the purpose of obtaining a medical opinion is not 
warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for spina bifida occulta is 
not warranted, and the appeal is denied. 



REMAND

As discussed in the Introduction, the Board finds that the 
March 2002 claims for service connection for depression as 
due to spina bifida and seizure disorder are claims to 
reopen, since claims for these disabilities had been 
previously denied and those rating decisions became final.  
The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As 
such, the Board has recharacterized the issue as whether new 
and material evidence has been received to reopen the claim 
for service connection for a psychiatric disorder to include 
depression and a seizure disorder.     

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish the entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Although the April 2002 VCAA letter advised the Veteran of 
what evidence is necessary to substantiate the claims for 
service connection, the letter did not discuss the basis for 
the previous denials of the claims.  Thus, the April 2002 
letter does not comply with the Kent ruling.  The Board also 
notes that the Veteran has not been apprised of the 
applicable law and regulations and reasons and bases 
associated with new and material evidence claim.  See 
38 C.F.R. § 3.156 (2008).  This is especially important 
because pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001), although the RO adjudicated the issue on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Thus, corrective notice in this regard is also needed. See 
also Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  The 
record shows that the Veteran has been receiving Social 
Security Disability benefits since 1993 for a psychiatric 
disability.  See VA treatment records dated in October 1993, 
July 1998, and February 2000, and the Veteran's statement 
dated in April 2000.  It does not appear that any Social 
Security Administration (SSA) records have been obtained.  In 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the Court 
held, in essence, that records pertaining to SSA disability 
claims in possession of SSA are constructively in possession 
of VA (See 38 C.F.R. § 3.201), and that if VA does not seek 
to secure such records from SSA, it violates its duty to 
assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a 
duty to seek these records.  

Lastly, the record shows that the Veteran receives treatment 
for his psychiatric disorders and seizure disorder at the Los 
Angeles VA healthcare system.  The Board finds that the 
RO/AMC should make an attempt and obtain the VA treatment 
records dated from September 2008.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The VCAA notice 
should advise the Veteran of what 
evidence and information is necessary 
to reopen the claims for service 
connection for a psychiatric disorder 
and a seizure disorder.  VA must notify 
the Veteran of the bases for the 
previous denials of the claims for 
service connection for a psychiatric 
disorder and a seizure disorder and 
notify the Veteran of the evidence and 
information that is necessary to 
establish entitlement to service 
connection for these disorders in 
accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Obtain from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as 
copies of the medical records considered 
in conjunction with that determination.

3.  Obtain all records of the Veteran's 
treatment for his psychiatric disorder 
and seizure disorder from the VA Los 
Angeles healthcare system dated from 
September 2008.  Incorporate the records 
into the Veteran's claims file.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.

4.  Readjudicate the claims of whether 
new and material evidence has been 
presented to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder and a seizure 
disorder.  If the benefits sought in 
connection with the claims remain 
denied, the Veteran and his 
representative should be provided with 
an appropriate Supplemental Statement 
of the Case and given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


